        Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 1 of 10



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS (SBN 211222)
     Senior Assistant Attorney General
 3   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General
 4   AMOS E. HARTSTON (SBN 186471)
     STEVEN D. DE SALVO (SBN 199904)
 5   Deputy Attorneys General
     300 South Spring Street, Suite 1702
 6   Los Angeles, CA 90013
     Tel: (213) 269-6348
 7   Fax: (213) 897-4951
     Email: bernard.eskandari@doj.ca.gov
 8
     Attorneys for Plaintiff the People of the State of
 9   California
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13

14   THE PEOPLE OF THE STATE OF                                 Case No. 17-cv-07106-SK
     CALIFORNIA,
15                                                              CALIFORNIA’S REPLY IN SUPPORT
                    Plaintiff,                                  OF ITS MOTION TO COMPLETE THE
16                                                              ADMINISTRATIVE RECORD
            v.
17                                                              Date:            October 7, 2019
     UNITED STATES DEPARTMENT OF                                Time:            9:30 a.m.
18   EDUCATION, et al.,                                         Courtroom:       C, 15th Floor
                                                                Judge:           Hon. Sallie Kim
19                  Defendants.

20

21

22

23

24

25

26

27

28

                       California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                  Case No. 17-cv-07106-SK
        Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 2 of 10



 1                                                INTRODUCTION

 2          ED’s1 opposition only further confirms that the administrative record is incomplete. An

 3   order requiring ED to compile the “whole record” and provide a privilege log is necessary for

 4   meaningful judicial review of ED’s December 2017 decision to abandon and replace its full-relief

 5   methodology for defrauded Corinthian borrowers. ED’s opposition effectively concedes that the

 6   record is incomplete in at least four separate ways.

 7          First, in clear contravention of the law of the Northern District of California, ED

 8   acknowledges that it omitted from the record all purportedly privileged documents. This District

 9   uniformly requires agencies to include privileged documents in the record and provide a privilege

10   log. Particularly here, where ED seeks to withhold all internal documents that describe its prior

11   policy of granting full relief, a privilege log is critical to allow the Court and the parties to

12   properly consider and resolve ED’s sweeping privilege claims.

13          Second, ED admits that California identified a document, the “Borrower Defense Unit

14   Claims Review Protocol,” that properly belongs in the record. ED has now “supplemented” the

15   record with this document, which alone confirms irregularity in compilation of the record.

16          Third, ED concedes that it considered another document identified by California, a

17   memorandum titled, “Recommendation for Corinthian Borrowers Alleging That They Were

18   Guaranteed Employment,” which substantiates ED’s prior policy of granting full relief. Although

19   a redacted version of this document is publicly available, ED inexplicably excludes it from the

20   record. This too further confirms irregularity in the record’s compilation.

21          Fourth, ED acknowledges that its initial certification was inadequate by amending it in

22   response to California’s motion. However, ED’s amended certification is still facially deficient

23   because it includes only individual borrower-defense determinations instead of the challenged

24   December 2017 agency decision to abandon and replace its prior full-relief policy.

25          These glaring deficiencies establish clear evidence that the record is incomplete and paint a

26   disconcerting portrait of an agency trying to evade meaningful judicial review.

27           1
             Capitalized terms have the same meaning as in California’s Motion to Complete the
     Administrative Record in Accordance with 5 U.S.C. § 706 (Dkt. 66) (“Mtn.”).
28
                                                              1
                       California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                  Case No. 17-cv-07106-SK
          Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 3 of 10



 1                                                     ARGUMENT

 2   I.     THE ADMINISTRATIVE RECORD IS INCOMPLETE BECAUSE ED OMITS ALL
            PURPORTEDLY PRIVILEGED DOCUMENTS
 3
            The law in this District could not be clearer: documents that are subject to purported
 4
     privileges, including the deliberative-process and attorney-client privilege, are properly part of the
 5
     administrative record. (Mtn., 8-9 (citing authorities).) ED’s opposition concedes that it
 6
     “‘considered’ materials that are privileged”—including “the majority” of documents identified by
 7
     California—but nonetheless unilaterally excluded them because, according to ED, the consistent
 8
     decisions of this District are “outlier[s].”2 (Opp., 6, 9, 16, 20.)
 9
            Absent controlling Ninth Circuit authority—and ED points to none—this Court should
10
     “follow the same approach adopted by other judges in this district.” Ctr. for Food Safety v.
11
     Vilsack, No. 15-01590, 2017 WL 1709318, at *5 (N.D. Cal. May 3, 2017) (ordering agency to
12
     revisit the administrative record, include privileged documents, and provide a privilege log);
13
     accord, e.g., San Francisco Bay Conserv. & Dev. Comm’n v. U.S. Army Corps of Eng’rs, No. 16-
14
     05420, 2018 WL 3846002, at *6 (N.D. Cal. Aug. 13, 2018) (“[I]n the absence of Ninth Circuit
15
     authority to the contrary, this Court is inclined to follow the practice uniformly applied in this
16
     district, which is well reasoned and gives meaning to the requirement that a reviewing court
17
     consider ‘all documents and materials directly or indirectly considered by agency decision-
18
     makers.’”) (quoting Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989)).
19
            ED’s refusal to include privileged documents in the record and provide a privilege log
20
     conclusively establishes that the record is incomplete. See, e.g., Ctr. for Envtl. Health v. Perdue,
21
     No. 18-01763, 2019 WL 3852493, at *3-4 (N.D. Cal. May 16, 2019); Inst. for Fisheries Res. v.
22
     Burwell, No. 16-01574, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017), mandamus denied, In
23
     re Thomas E. Price, No. 17-71121 (9th Cir. 2018).
24
            ED’s heavy reliance on ASSE International v. Kerry, No. 14-00534, 2018 WL 3326687
25

26          2
              ED also attempts to distance itself from 1999 DOJ guidance that “the administrative
     record includes privileged documents” by citing subsequent DOJ guidance from 2017. (Opp., 20-
27   21.) But, as this Court has expressly recognized, DOJ’s 2017 guidance “is contrary to the law in
     this Circuit.” Sierra Club v. Zinke, No. 17-07187, 2018 WL 3126401, at *3 (N.D. Cal. 2018).
28
                                                               2
                        California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                   Case No. 17-cv-07106-SK
           Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 4 of 10



 1   (C.D. Cal. Jan. 3, 2018), for its preferred approach that “privileged documents are not part of the

 2   record” is misplaced. (Opp., 5, 14, 15, 19.) Not only is this decision from the Central District of

 3   California not binding on this Court, but a subsequent decision from that district expressly

 4   rejected it. In Immigrant Youth Collective v. Duke, No. 17-02048 (C.D. Cal. Apr. 8, 2019) (Dkt.

 5   104), the Central District explained that the inclusion of privileged materials in the record, and

 6   requiring a privilege log, is more “in line with the Ninth Circuit’s instruction that the

 7   administrative record should consist of all documents ‘directly or indirectly considered by agency

 8   decision-makers.’” Id. at 9-10 (quoting Thompson, 885 F.2d at 555).

 9           Accordingly, ED’s refusal to include privileged documents in the record, together with its
10   refusal to provide a privilege log, conclusively establishes that the record is incomplete.

11   II.     ED’S OMISSION OF OTHER IDENTIFIED DOCUMENTS FROM THE ADMINISTRATIVE
             RECORD FURTHER CONFIRMS INCOMPLETENESS
12
             Separate and apart from ED’s improper omission of all privileged documents and ED’s
13
     refusal to provide a privilege log, ED has also improperly omitted a number of other documents
14
     from the record that California identified in its motion.
15
             First, California identified the publicly available “Borrower Defense Unit Claims Review
16
     Protocol,” which details eligibility for and the amount of relief due a successful borrower-defense
17
     claimant. ED admits, “Upon further review, [it] has determined that this document properly
18
     belongs in the [r]ecord,” necessitating “supplement[ion].”3 (Opp., 1 n.1.) ED provides no further
19
     explanation why this document was excluded in the first place. Regardless, exclusion of this
20
     document, identified by California, alone establishes clear evidence to rebut the presumption of
21
     completeness.
22
             In addition, ED inexplicably excluded from the record another critical document also
23
     identified by California, which ED publicly released in partially redacted form. (Opp., 9 n.3.) The
24
              3
              ED’s addition of this document goes toward completing the record, not “supplementing”
25   it, as ED claims. (Opp., 1 n.1.) Supplementation occurs when an agency adds materials that are
     outside what the decision-maker considered but “are necessary for the court to conduct a
26   substantial inquiry.” Bruce v. Azar, 389 F. Supp. 3d 716, 724 n.5 (N.D. Cal. 2019) (citation
     omitted). Because ED concedes that agency decision-makers considered this document, and thus
27   it should have been part of the record, “completion” is the correct concept. Id. (“‘Supplementing’
     and ‘completing’ the AR are two distinct concepts.”).
28
                                                               3
                        California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                   Case No. 17-cv-07106-SK
        Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 5 of 10



 1   importance of this document—a January 2017 memorandum regarding ED’s “Recommendation

 2   for Corinthian Borrowers Alleging That They Were Guaranteed Employment”—cannot be

 3   overstated. For example, it contains a redacted section titled, “Application of the Borrower

 4   Defense Regulation Supports Eligibility and Full Relief for Borrowers Alleging Guaranteed

 5   Employment Misrepresentations Under Applicable State Law . . . .” (Dkt. 66-2, at 7 (emphasis

 6   added).) ED concedes—as it must—that it “considered” this memorandum. (Opp., 10-11.)

 7   However, ED fails to include even a redacted version of it in the record. Controlling Ninth

 8   Circuit law requires production of redacted versions of documents subject to a partial-privilege

 9   claim. See, e.g., Pac. Fisheries, Inc. v. United States, 539 F.3d 1143, 1148 (9th Cir. 2008)
10   (“Factual portions of documents covered by the deliberative process privilege must be segregated

11   and disclosed unless they are ‘so interwoven with the deliberative material that they are not

12   segregable.’”) (alterations and citation omitted).

13         Finally, California identified two additional, non-privileged documents that should have

14   been included in the record—the “ACI Memo” and ED’s “final corrective action plan” in

15   response to the OIG Report. (Mtn., 7-8.) ED’s opposition simply claims that ED decision-makers

16   did not consider these documents. (Opp., 13-14.) However, ED concedes that the ACI Memo, in

17   considering appropriate relief under the borrower-defense rule, includes a section describing ED’s

18   “treatment of Corinthian claims—for which [ED] . . . ‘determined that borrowers should receive

19   full relief . . . .’” (Opp., 13 n.6 (quoting ACI Memo) (emphasis added).) The ACI Memo, dated
20   January 2017, was thus necessarily considered—at least indirectly—when ED abandoned and

21   replaced its full-relief policy 11 months later in December 2017. As for the “corrective action

22   plan,” ED cites just one out-of-district, unpublished case for the proposition that “Post-decisional

23   documents are not ordinarily included in the administrative record.” (Opp., 12-13 (emphasis

24   added) (citing Modesto Irrigation Dist. v. Gutierrez, No. 06-00453, 2007 WL 763370, at *19

25   (E.D. Cal. Mar. 9, 2007)).) This plan, however, doubtless provides a “clarification or an

26   explanation of the original information before the agency,” and therefore is properly part of the

27   record. Ass’n of Pac. Fisheries v. E.P.A., 615 F.2d 794, 811 (9th Cir. 1980).

28         This District consistently holds that the omission of even a single document is enough to
                                                      4
                       California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                  Case No. 17-cv-07106-SK
        Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 6 of 10



 1   rebut the presumption of completeness. See, e.g. Oceana, Inc. v. Prtizker, No. 16-06784, 2017

 2   WL 8948945, at *3 (N.D. Cal. Aug. 17, 2017) (presumption rebutted where agency excluded a

 3   document “directly or indirectly considered by agency decision-makers”); Burwell, 2017 WL

 4   89003, at *1 (presumption rebutted by agency’s “concession that at least one document was

 5   inadvertently omitted from the record”). The presumption is rebutted even if the omission is

 6   inadvertent. See, e.g., San Francisco Bay Conserv., 2018 WL 3846002, at *3 (“The presumption

 7   of completeness is not based on the defendant’s good or bad faith, but on whether a court can

 8   expect that the record is in fact complete.”)

 9         Once rebutted, the agency cannot regain the presumption by subsequent addition to the
10   record; to the contrary, such piecemeal “completion” confirms administrative irregularity. See,

11   e.g., Defs. of Wildlife v. Norton, 239 F. Supp. 2d 9, 21 (D.D.C. 2002) (agency’s subsequent

12   addition “raises further doubts that it has provided the complete Administrative Record.”),

13   vacated in part on other grounds, 89 Fed. App’x 273 (D.C. Cir. 2004); San Francisco Bay

14   Conserv., 2018 WL 3846002, at *3 (“[T]he Court will not presume that the record is complete

15   after it has been shown . . . to be incomplete.”); Forest Guardians v. Kempthorne, No. 06-02560,

16   2008 WL 4492635, at *2 (S.D. Cal. Sept. 29, 2008) (“The fact that the record is now ‘more

17   complete’ does not assuage the Court’s ongoing concern about the completeness of the record or

18   the thoroughness of [the agency]’s internal review for documents.”).

19         Accordingly, ED’s admitted failure to include identifiable, non-privileged documents
20   (including portions thereof) in the record conclusively rebuts the presumption of completeness.

21   III. ED’S CERTIFICATION OMITS THE CORE AGENCY DECISION UNDER REVIEW
22         ED’s amended certification still fails to include the central agency decision at issue in this

23   case—ED’s December 2017 decision to abandon and replace its full-relief policy. This Court has

24   already identified this as the agency action under review in the related class action.4 Instead, ED

25   seeks to certify a record that addresses only ED’s “decisions concerning its granting of discharges

26   between 2015 and 2018 . . . .” (Dkt. 71-1, at 1.)

27
            4
                See Calvillo Manriquez v. DeVos, Case. No. 17-07210 (Dkt. 60, at 16-17).
28
                                                               5
                        California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                   Case No. 17-cv-07106-SK
        Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 7 of 10



 1         As it must, ED admits that a full-relief methodology existed between 2015 and January 20,

 2   2017. (See, e.g., Dkt. 67, ¶¶ 68, 82, 83.) Although ED disputes the existence of a “rule,” ED

 3   acknowledges that its policy, prior to January 20, 2017, provided full relief—without exception—

 4   to 28,000 defrauded Corinthian borrowers “covered by its findings regarding Corinthian’s

 5   misleading job[-]placement rates.” (Id., ¶ 83.) However, ED omits from the record all documents

 6   that describe the existence and contours of its prior policy, including all documents in the OIG

 7   Report regarding the “Legal Basis for Borrower Defense Claims.” (Mtn., 7-8.)

 8         ED’s opposition maligns California for “jump[ing] to the conclusion” that the OIG Report

 9   identified internal documents that support ED’s prior policy of granting full relief to defrauded
10   borrowers. (Opp., 8.) However, when ED responded to a draft of the OIG Report in November

11   2017, ED did not dispute that report’s identification of these documents as operative agency law.

12   (See generally DOE_00000914-922 (ED’s response to draft OIG Report).) Now in litigation,

13   ED’s counsel takes the incredible position that this report “provides no special insight into the

14   specific documents that [ED]’s actual decision-makers considered when making the decisions

15   challenged here.” (Opp., 8.) The Court should reject “counsel’s post hoc rationalizations for

16   agency action,” Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 477 F.3d 668, 688 (9th Cir.

17   2007), which only further underscore administrative irregularity.

18         To be sure, this Court, in the related class action, previously emphasized the importance of

19   documents addressing ED’s prior policy of “full relief” and found that ED “essentially admits”
20   the existence of this policy:

21         Plaintiffs allege that the Corinthian [Full-Relief] Rule was based on documents that
           they do not have . . . . As a practical matter, it appears that the Secretary did provide
22
           full relief or total discharge for borrowers who completed attestation forms before
23         2017. The documentation that even the Secretary submits shows that the Secretary
           considered the implementation of the Average Earnings Rule to be a change in policy
24         from previous policy. . . . The Secretary essentially admits that there was a previous
           policy, even if informal, for full discharge of debt of borrowers who completed the
25         attestation forms.
26   (Calvillo Manriquez v. DeVos, Case. No. 17-07210 (Dkt. 60, at 25-26).)
27         Documents substantiating ED’s prior full-relief policy are necessarily part of the record.
28
                                                              6
                       California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                  Case No. 17-cv-07106-SK
        Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 8 of 10



 1   This is because, in changing policy, an agency must consider the factors that motivated the prior

 2   policy and its contours. See, e.g., F.C.C. v. Fox Television Stations, 556 U.S. 502, 517 (2009)

 3   (agency must “forthrightly acknowledge[]” its prior policy); Motor Vehicle Mfrs. Ass’n v. State

 4   Farm Mut. Ins., 463 U.S. 29, 42 (1983) (“an agency changing its course by rescinding a rule is

 5   obligated to supply a reasoned analysis for the change beyond that which may be required when

 6   an agency does not act in the first instance”); Regents of the Univ. of Cal. v. U.S. Dep’t of

 7   Homeland Sec., No. 17-05211, 2017 WL 4642324, at *4 (N.D. Cal. Oct. 17, 2017) (“It is simply

 8   not plausible that [the agency] reversed policy . . . without having generated any materials

 9   analyzing . . . factors militating in favor of and against the switch in policy.”).
10         To the extent that ED insists that there are no more documents to put in the record because

11   the prior full-relief policy was “informal” (Opp., 7), this Court should order ED to conduct a

12   broader search. For example, where an agency compiles a “thin administrative record” regarding

13   an agency decision, this Court has ordered the agency to revise the record to include “all relevant

14   files and emails of subordinates” who provided “verbal input to [the] agency decisionmaker . . . .”

15   Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., No. 17-05211, 2018 WL 1210551, at

16   *4 (N.D. Cal. Mar. 8, 2018) (“Verbal input, of course, can be every bit as influential—perhaps

17   more influential—in shaping informal agency decisions as written input.”).

18          ED should not be permitted to contrive a record that creates “a fictional account of the

19   actual decisionmaking process,” thereby frustrating meaningful judicial review of the agency
20   decision actually challenged. Home Box Office, Inc. v. F.C.C., 567 F.2d 9, 54 (D.C.Cir. 1977).

21   IV.   ED’S CONTINUES TO MISAPPREHEND THE CORRECT LEGAL STANDARD FOR
           COMPILING A RECORD
22
            Despite deriding California’s challenge to ED’s initial certification as “form-over-
23
     substance” (Opp., 20), ED nonetheless amended its certification to try to bring it into facial
24
     compliance with the Ninth Circuit’s “directly or indirectly considered” standard.
25
            As an initial matter, while ED amended its certification, it apparently had no effect on the
26
     contents of the record. Under nearly identical circumstances, in Gill v. U.S. Department of Justice,
27
     No. 14-03120, 2015 WL 9258075 (N.D. Cal. Dec. 18, 2015), this Court held that a plaintiff is
28
                                                              7
                       California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                  Case No. 17-cv-07106-SK
          Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 9 of 10



 1   “entitled to test [the agency’s] representation” that the “record would remain unchanged” after re-

 2   certification to the correct standard. Id. at *6. There, as here, the Court held that because the

 3   agency “certified an administrative record that, on its face, appear[ed] to contain less than all

 4   documents and materials directly or indirectly considered by the agency in making its decision,

 5   Plaintiffs ha[d] sufficiently rebutted the presumption of completeness.” Id. This Court went on to

 6   order the agency to “conduct another search” and “provide a declaration explaining their search

 7   and its results,” the burden of which would be minimal because the agency “ha[d] already

 8   examined the universe of relevant documents . . . .” Id. The Court should order ED to do so here

 9   as well.
10          Moreover, it is evident that ED continues to misapprehend the import of the “directly or

11   indirectly considered” standard. After scorning California for making ED incant “magic words”

12   (Opp., 7), ED’s opposition immediately goes on to confirm that it again applied the wrong

13   standard by saying that it need only include documents “actually ‘considered by agency decision-

14   makers.’” (Opp., 7 (selectively quoting Thompson, 885 F.2d at 555).) As explained in California’s

15   motion, the record must include all documents “directly or indirectly considered,” which

16   necessarily includes “the work and recommendations of subordinates.” (Mtn., 4-5 (citing cases).)

17   This means that the record must include all pre-decisional materials—such as internal memoranda,

18   emails, correspondence, drafts, revisions, and notes. See, e.g., Zinke, 2018 WL 3126401, at *4

19   (“This district has repeatedly required deliberative materials (such as internal comments, draft
20   reports, emails, and meeting notes) to be added to the administrative record . . . .”). As currently

21   composed, despite the amended certification, the record is improperly bereft of these documents.

22          Accordingly, under the circumstances, not only should the Court order ED to revisit the

23   record and complete it, but the Court should further order ED to provide a declaration explaining

24   its revised search to ensure that ED applied the correct standard.

25   V.     THE COURT SHOULD CONDUCT IN CAMERA REVIEW OF ALL DOCUMENTS SUBJECT
            TO A PRIVILEGE DISPUTE
26
            ED’s opposition argues at length that various documents are privileged. (Opp., 9-12.)
27
     California disputes these sweeping privilege claims. Regardless, litigation over privilege is
28
                                                              8
                       California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                  Case No. 17-cv-07106-SK
       Case 3:17-cv-07106-SK Document 73 Filed 09/18/19 Page 10 of 10



 1   premature without the Court and parties having the benefit of a privilege log. “[I]f agencies

 2   were . . . not required to submit a privilege log, their withholding . . . would wholly evade review.

 3   This would invite all manner of mischief.” Regents of the Univ. of Cal., 2018 WL 1210551, at *6.

 4         Once ED provides a privilege log (which must also substantiate any redactions), the Court

 5   should review in camera all documents subject to a privilege dispute. See, e.g., In re Grand Jury

 6   Subpoena 92-1, 31 F.3d 826, 829 (9th Cir. 1994). Alternatively, this Court could refer this review

 7   to another Magistrate Judge, as the Court initially suggested in the related class action.5

 8                              CONCLUSION AND RELIEF REQUESTED
 9         For these reasons and those in California’s motion, the Court should order ED to revisit
10   and complete the administrative record, provide a privilege log identifying documents withheld,

11   file a declaration substantiating its revised search, and submit for in camera review all documents

12   subject to a privilege dispute.

13

14   Dated: September 18, 2019                                    Respectfully submitted,
15
                                                                  /s/ Bernard A. Eskandari
16                                                                BERNARD A. ESKANDARI
                                                                  Supervising Deputy Attorney General
17

18

19
20

21

22

23

24

25

26
            5
              See Calvillo Manriquez v. DeVos, Case. No. 17-07210 (Dkt. 68, at 1) (“The Court
27   advises the parties that any issues regarding attorney-client privilege will be referred to another
     Magistrate Judge for determination.”).
28
                                                              9
                       California’s Reply In Support of Its Motion to Complete the Administrative Record
                                                  Case No. 17-cv-07106-SK
